Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  January 27, 2012                                                                 Robert P. Young, Jr.,
                                                                                             Chief Justice

  143419-22 & (103)                                                                Michael F. Cavanagh
                                                                                         Marilyn Kelly
                                                                                   Stephen J. Markman
                                                                                   Diane M. Hathaway
                                                                                       Mary Beth Kelly
  JOHN M. CHASE, JR. and MELVIN D.                                                     Brian K. Zahra,
                                                                                                  Justices
  JEFFERSON as Personal Representatives
  for the Estate of ROSA LOUISE PARKS,
                 Petitioners-Appellees,
  v                                                      SC: 143419-22
                                                         COA: 293897; 293899;
                                                               296294; 296295
                                                         Wayne PC: 2005-698046-DE;
                                                                     2006-707697-TV
  RAYMOND AND ROSA PARKS INSTITUTE
  FOR SELF-DEVELOPMENT and ELAINE
  STEELE,
            Respondents-Appellants,
  and
  SYLVESTER JAMES MCCAULEY, DEBORAH
  ANN ROSS, ASHEBER MACHIRIA, ROBERT
  DUANE MCCAULEY, MARY YVONNE
  TRUSEI, ROSALIND ELAINE BRIDGEFORTH,
  RHEA DARCELLE MCCAULEY, SUSAN DIANE
  MCCAULEY, SHIRLEY MCCAULEY JENKINS,
  SHEILA GAYE KEYS, RICHARD MCCAULEY,
  WILLIAM MCCAULEY, CHERYL
  MARGUARITE MCCAULEY, SYLVESTER
  MCCAULEY III, LONNIE MCCAULEY, and
  URANA MCCAULEY,
            Respondents-Appellees.

  _________________________________________/

         By order of December 29, 2011, the Wayne County Probate Court was instructed
  to implement Paragraph 1 of the Settlement Agreement within thirty days of the date of
  the order, or report to this Court within that time why it was not “practicable” to do so.
  By letter dated January 13, 2012, the probate court responded, stating that the
  reinstatement of Elaine Steele and Adam Shakoor as co-personal representatives and co-
                                                                                                                2

trustees of the will and trust, respectively, was not practicable. The court based its
conclusion on past disagreements between the court and Elaine Steele, the Rosa Parks
Institute, and their counsel; the decision in In re Estate of Rosa Louise Parks,
unpublished opinion per curiam of the Court of Appeals, issued March 19, 2009 (Docket
Nos. 281203, 281438, 281204, 281437), which affirmed the 2007 reappointment of the
fiduciaries selected by the court to replace Elaine Steele and Adam Shakoor; and certain
issues concerning the propriety of the conduct of counsel for Elaine Steele and the
Institute and his dealings with clients and in reporting to the court.

         Despite the concerns of the probate court, that court’s prior rulings resolving past
disagreements between the court and Elaine Steele, the Institute, and their counsel, are
undisturbed by this Court’s December 29, 2011 Order, except insofar as they are
inconsistent with this Court’s Order, and thus pose no obstacle to implementing
Paragraph 1 of the Settlement Agreement. The prior decision of the Court of Appeals
affirming the court’s 2007 decision to overrule the objections of Elaine Steele and the
Institute to the fee requests of the fiduciaries then serving, and the renewal of their letters
of authority, likewise poses no obstacle to implementation of this Court’s Order. Finally,
this Court’s Order in no way hinders the probate court’s ability to address, on its own
motion or the motion of any party, as appropriate, any matters other than those
specifically addressed and disposed of in that Order, including those cited by the court in
its letter.

       Therefore, on order of the Court, we DIRECT the Wayne County Probate Court to
proceed within 28 days of the date of this order with implementing Paragraph 1 of the
Settlement Agreement, as directed in this Court’s December 29, 2011 Order, by
reinstating Elaine Steele and Adam Shakoor as co-personal representatives and co-
trustees of the Will and Trust, respectively.

      We further ORDER that the motion for reconsideration of this Court’s December
29, 2011 Order is DENIED, because it does not appear that the order was entered
erroneously.

       MARILYN KELLY, J., would grant reconsideration.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 27, 2012                    _________________________________________
        p0125                                                                 Clerk